Title: From James Madison to Edmund Randolph, 16 July 1782
From: Madison, James
To: Randolph, Edmund

 

Dear Sir
Philada. July 16th. 1782

Notwithstanding the defensive professions of the Enemy they seem to be waging an active war agst. the post riders. The mail for the Eastward on wednesday morning last shared the same fate which the Southern mail did a few weeks ago and it is said from the identical villains. This operation has with drawn them from their Southern stand, and secured the arrival of the mail which brings your favor of the 5th. inst: I fully concur in the change of cypher which you suggest and understand the reference for a key-word. I have been in some pain from the danger incident to the cypher we now use. The enemy I am told have in some instances published their intercepted cyphers. On our first meeting I propose to prepare, against another separation, a cypher framed by Mr. Livingston on a more en[lar]ged and complicated plan than ours, of which he has furnished me several blank printed copies.
Your computation of the numbers in Virga. tallies very exactly with one transmitted by Mr. Jefferson in an answer to several queries from Mr. M—s. It is as accurate as the official returns to the Executive of the militia would admit. His proportion of the fencibles to the white souls is stated precisly as your computation states it.
You will continue your information on the case of the flag and send me the acts of the Legislature as fast as they are printed. Will you be so good also as to obtain from the Auditors a state of the balance due on the principles established by law, and let me know when & how it is to be applied for? as also what chance there is of obtaining a regular remittance of future allowance?
Genl. Washington & Ct. Rochambeau met here on saturday evening. The object of their consultation is among the arcana of war.
A dispatch from the Commander in cheif communicated to Congress yesterday a late correspondence between him & Genl. Carlton, principally on the subject of two traitors who under the cover of a flag of truce exposed themselves to arrest in New Jersey, and had sentence of death passed upon them. Genl. Carlton among other observations on the Subject, says that “In a civil war between people of one empire, there can during the contest, be no treason at all”—and asks a passport for Genl. Robinson & Mr. Ludlow to confer with Genl. W. or persons appointed by him, & to settle arrangements on this idea. Gel. W. declines the conference observing that the proposed subject of it is within civil resort. Whereupon Genl. Carlton asks—Am I to apply to Congress to admit persons to conferences at Philada.? can any deputation be sent by Congress to your camp to meet persons appointed by me? or will you Sr. undertake to manage our common interest? The drift of all this need not be pointed out to you. As a counterpart to it, the British Genl. proposes, in order to remove all objection to an exchange of Soldiers for seamen, that the latter shall be perfectly free; and the former subject to the condition of not serving agst. the 13. Provinces for one year, within which period he is very sanguine that an end will be put to the calamities of the present[?] war.
The same despatch informs Congress that a party of the Enemy have lately made a successful incursion upon the settlements of Mohawk, have reoccupied Oswego, and are extending themselves in to the Western Country. However little these movements may coincide with a defensive plan, they coincide perfectly with ideas which will not fail to be urged at a pacification, Messrs. Montgomery & Root returned yesterday from their Eastern deputation. They have not yet made their report. The former complains that several of the States are appropriating the taxes which they lay as their quota of the eight million to internal uses—He owns that the knowledge he has obtained of the case has changed his mind on that head and that if the ground was to be trodden over again he should take a very different part in Congress. He adds that the current opinion is that a vessel arrived at Quebec brings a royal charter for Vermont. that the people there are in much confusion and many of them disposed to reunite with N——Hamshire. A letter to Mr. Livingston from Mr. Livermore corroborates this good news. It imparts that a very unexpected turn had taken place in the temper of the people between the river and the ridge that they were petitioning New Hamshire to be restored to that state and that measures would be taken in concert with New York for that purpose. The revolution in the sentiments of M——g——y may be owing in part to the new relattion in which Pennsylvania stands to Connecticut which he says is governed on this occasion by interested individuals. The controversy between Pena. & Connecticut will I suppose be now resumed & put into a course for decision, the return of Mr. Root having removed the cause which suspended it.
In the beginning of this month Committees were appointed in pursuance of a previous Resolution for such an appointt. every half year to examine into the proceedings of the several executive departments & make report to Congress. This plan was adopted not only to discharge the general duty of Congress & to satisfy their constituents, but also that[?] such reports might shelter in some degree faithful officers from unmerited imputations & suspicions, as well as expose to just censure those of an opposite character. For reasons which will occur to you Doctor Le[e] wa[s] [se]n[t] into the department of Finance. The [Do]cto[r] is endeavouring I am told Contrary to the object in view to go into an investigation of the cont[r]ac[t]s in trade allowed by Congress. All the movements of D[o]cto[r] are pointed directly or circuitously either to Moris o[r] Franklin This cypher I find is extremely tedious & liable to errors.
Genl. Carlton in his letter to Genl. Washington above quoted, says with respect to Lippincut only that the Ct. has passed their judgment and that as soon as the length of the proceedings would admit, a copy should be sent to him. It is inferred that this murderer will not be given up, and consequently a vicarious atonement must be made by the guiltless Asgill.
Our expected news from Mr. Adams is not yet arrived, nor any news whatever from Europe. The same continues to be the case with [respect?] to the W. Indies. The reports for several days have turned on the evacuation & burning of Charleston. If there be any truth in either of them, you will have heard a confirmation before this reaches you. The former is as probable as the latter is otherwise, unless it may have been the effect of chance, or the hand of some desperate refugee.
You never touch on the time of your visit to us, a point on which I am you know not a little anxious. Mr. Jones is detained I perceive by a mode of supply from Mr. Ross which has only a retrospective efficacy.
